DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/17/2021 is acknowledged.  The traversal is on the ground(s) that Applicant alleges that “it should be no undue burden on the Examiner”.  This is not found persuasive because the reasons for a burden were detailed in the Requirement for Restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammi (US 2012/0286358 A1).
	Regarding claim 1, Sammi discloses a semiconductor device (Fig. 11B), comprising:

	a bit line (leftmost 16a) formed over the source region;
a first epitaxial structure (middle 10) formed over the drain region; and
a capacitor contact (second 23) formed over the first epitaxial structure, wherein a bottom surface of the capacitor contact is higher than a bottom surface of the bit line (see Fig. 11B).
Regarding claim 2, a top surface of the capacitor contact is higher than a top surface of the bit line (see Fig. 11B).
Regarding claim 3, the device further comprises a dielectric cap layer (22) formed over the bit line, wherein the top surface of the capacitor contact is level with a top surface of the dielectric cap layer (see Fig. 11B).
Regarding claim 4, the device further comprises a second epitaxial structure (leftmost 10) formed in the semiconductor substrate, wherein the second epitaxial structure is covered by the bit line and surrounded by the source region (see Fig. 11B).
Regarding claim 6, the device further comprises a first spacer (leftmost 7a and 7b) adjacent to sidewalls of the bit line; and
a second spacer (middle 23a) formed adjacent to sidewalls of the capacitor contact, wherein the first spacer extends into the semiconductor substrate and against sidewalls of the second epitaxial structure, and wherein the second spacer is formed adjacent to the first epitaxial structure (see Fig. 11B).
Regarding claim 7, the device further comprises a buffer layer (2) formed over the source region and the drain region, wherein the bottom surface of the capacitor contact is higher than a top surface of the buffer layer (see Fig. 11B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammi as in view of Narasimha et al. (US 2015/0348974 A1).
Regarding claim 1, Sammi discloses a semiconductor device (Fig. 11B), comprising:
	a source region (middle 4a and 4b) and a drain region (middle 5) formed in a semiconductor substrate;
	a bit line (middle 16a) formed over the source region;
a capacitor contact (second 23), wherein a bottom surface of the capacitor contact is higher than a bottom surface of the bit line (see Fig. 11B).
Sammi only explicitly discloses forming regions 10 in Fig. 11B to be epitaxial. However, it is well known in the art that source regions may also be formed to be epitaxial (¶ 0043 of Narasimha). There is 
Regarding claim 4, the device of the combination will further comprise a second epitaxial structure (middle 10 of Sammi) formed in the semiconductor substrate, wherein the second epitaxial structure is covered by the bit line and surrounded by the source region (see Fig. 11B).
Regarding claim 5, a bottom surface of the first epitaxial structure will be higher than a bottom surface of the second epitaxial structure (see Fig. 11B of Sammi).
Regarding claim 8, Sammi discloses a semiconductor device (Fig. 11B), comprising:
	a source region (middle 4a and 4b) and a drain region (middle 5) formed in a semiconductor substrate;
	a bit line (middle 16a) formed over the source region;
a first dielectric cap layer (left 22) over the bit line;
a capacitor contact (second 23), wherein a bottom surface of the capacitor contact is higher than a bottom surface of the bit line (see Fig. 11B) and a top surface of the capacitor contact is level with a top surface of the first dielectric cap layer (See Fig. 11B).
Sammi only explicitly discloses forming regions 10 in Fig. 11B to be epitaxial. However, it is well known in the art that source regions may also be formed to be epitaxial (¶ 0043 of Narasimha). There is a benefit to forming source regions to be epitaxial in that it improves electrical performance. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to form the source regions of Sammi from epitaxial material for this benefit. In such a configuration, the device will comprise a first epitaxial structure (corresponding to leftmost 4a and 4b) formed over the drain 
Regarding claim 9, the device further comprises a second epitaxial structure (middle 10) covered by the bit line, wherein the second epitaxial structure penetrates through the source region, and wherein the first epitaxial structure and the second epitaxial structure include silicon (¶ 0079 and ¶ 0090).
Regarding claim 10, the device further comprises a spacer (middle 7a and 7b in Fig. 11B of Sammi) formed adjacent to sidewalls of the first dielectric cap layer, wherein the spacer extends to cover sidewalls of the bit line and sidewalls of the second epitaxial structure (see Fig. 11B).
Regarding claim 11, the second epitaxial structure is separated from the source region by the spacer (see Fig. 11B).
Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammi as in view of Ha et al. (US 2012/0012926 A1).
Regarding claim 8, Sammi discloses a semiconductor device (Fig. 11B), comprising:
	a source region (middle 4a and 4b) and a drain region (middle 5) formed in a semiconductor substrate;
	a bit line (middle 14a) formed over the source region;
a first dielectric cap layer (left 22) over the bit line;
a capacitor contact (second 23), wherein a bottom surface of the capacitor contact is higher than a bottom surface of the bit line (see Fig. 11B) and a top surface of the capacitor contact is level with a top surface of the first dielectric cap layer (See Fig. 11B).
Sammi only explicitly discloses forming regions 10 in Fig. 11B to be epitaxial. However, it is well known in the art that bit line contacts may also be formed to be epitaxial (claim 13 of Ha). There is a benefit to forming source regions to be epitaxial in that it improves electrical performance. It would 
Regarding claim 12, the device will further comprise a buffer layer (middle 13a) covering the source region and the drain region, wherein a top surface of the buffer layer (horizontal surface within the divot of the buffer layer that directly contacts the bottommost surface of the bit line) is level with the bottom surface of the bit line (see Fig. 11B).
Regarding claim 13, the top surface of the epitaxial structure is higher than the top surface of the buffer layer (see Fig. 11B).
Regarding claim 14, the device further comprises a word line (7a) formed in the semiconductor substrate; and
a second dielectric cap (12e) formed over the word line, wherein the second dielectric cap is covered by the first dielectric cap layer, and the second dielectric cap layer is between the source region and the drain region (see Fig. 11B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826